DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 and 5-21 are presented for examination.  This office action is in response to the amendment filed on 5/26/2021.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “perform a comparison based on the difference for the given cache entry, and control, based on the comparison, whether the given cache entry is selected for replacement” must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears that added 

35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

In regards to claim 19 limitations, (1) “…means for caching, comprising cache entries, each cache entry to store cached information and an entry usefulness value indicative of usefulness of the cached information” , (2) “…means for storing a base usefulness value”,  and (3) “means for controlling, based on a usefulness level determined for a given cache entry, whether the given cache entry is selected for replacement” (respectively) which has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means” coupled with functional language (1) “-- for caching, comprising cache entries, each cache entry to store cached information and an entry usefulness value indicative of usefulness of the cached information”, (2) “-- for storing a base usefulness value“, and (3) “ -- for controlling to calculate a usefulness level --, perform a comparison --, and control, based on comparison---” (respectively) without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 19 is interpreted to cover the/a corresponding structure described in the specification (Fig. 2 page 14 line 7 thru page 16 line 10) that achieves the claimed function, and equivalents thereof.  

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-3 and 5-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-3 and 5-21 are allowable over the prior art of record because an update of  a search previously made does not detect the combined claimed elements as set forth in the claims 1-3 and 5-21.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an apparatus comprising: a cache comprising cache entries, each cache entry to store cached information and an entry usefulness value indicative of usefulness of the cached information; base usefulness storage circuitry to store a base usefulness value shared 

The closest prior art, “METHOD AND SYSTEM FOR ADDRESS TABLE EVICTION MANAGEMENT” by Navon et al. (US 2020/0409856) discloses a system and method are disclosed for handling logical-to-physical mapping and increasing the amount of mapping table information that may be stored in a cache in volatile memory. The system includes a storage device having non-volatile memory, an input/output interface, a cache manager, a cache utilization manager, a cache swap manager, and a storage controller configured to service a storage command using a physical address provided by the cache manager. The method includes receiving a storage command comprising a logical address, the logical address comprising a partition identifier, implementing a cache eviction policy in response to determining that a mapping table cache does not have a cache entry that matches the logical address. The method also includes evicting the cache entry with a ranking, or score, that satisfies a cache eviction threshold and loading a replacement cache entry from an address mapping table stores on non-volatile memory.  However, Navon fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138